DETAILED ACTION
This office action is in response to the remarks filed on July 8, 2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al US 2016/0105110 in view of Zhao et al. US 2020/0266702.
	Regarding claim 1, Houston teaches (Figures 1-4 and 14) a buck-boost switching regulator (Fig. 2), comprising: a mode detection circuit (406 Fig. 4), configured to output a mode signal according to an input voltage and an output voltage (Vin and Vout); a waveform generator (producing VR1-VR3), configured to output one of a plurality of triangle waves according to the mode signal (from 415), wherein the waveform of the triangle wave output by the waveform generator when the mode signal represents a buck-boost mode (See fig. 14 which Vr2) is larger (par. 116) than the waveform of the triangle wave output by the waveform generator when the mode signal represents a adjusting mode (Buck or boost mode); an error amplifier (417), configured to compare a feedback signal and a reference signal (at 417) to generate an error signal (Vc), wherein the feedback signal is related to the output voltage; a comparator (any one of C1-C7), configured to compare the error signal and the triangle wave output by the waveform generator to output a comparison signal (sent to 415); and a pulse width modulation circuit (at 415, par.17), configured to generate a set of switch signals according to the comparison signal; a voltage conversion circuit (223), configured to convert the input voltage into the output voltage according to the set of switch signals (from 221). (For example: Par. 17-19, 22-35 and 115-119)
	Houston does not teach wherein a frequency of the triangle wave when the mode signal represents the buck-boost mode is lower than a frequency of the triangle wave when the mode signal represents the adjusting mode.
	Zhao teaches (Figures 1-4) wherein a frequency of the wave (RampBo or RampBu) when the mode signal represents the buck-boost mode (Fig. 4) is lower (taking the period to be 0.01ms) than a frequency of the wave when the mode signal represents the adjusting mode (Fig. 2 or 3). (For example: Par. 33-38)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein a frequency of the triangle wave when the mode signal represents the buck-boost mode is lower than a frequency of the triangle wave when the mode signal represents the adjusting mode, as taught by Yamaguchi to reduce output fluctuation during operation.
	Regarding claims 4 and 9, Houston teaches (Figures 1-4 and 14) wherein the frequency of the triangle wave output by the waveform generator when the mode signal represents the buck-boost mode (buckboost) is a frequency of the triangle wave output by the waveform generator when the mode signal represents the adjusting mode (Buck or Boost). (For example: Par. 17-19, 22-35 and  115-119)
	Houston does not teach wherein the frequency of the triangle wave output by the waveform generator when the mode signal represents the buck-boost mode is a half of the frequency of the triangle wave output by the waveform generator when the mode signal represents the adjusting mode. (Bolded elements are the ones that Houston does not teach)
	Zhao teaches (Figures 1 and 7 ) the frequency is a half  (Figure 7 BO1) of the frequency of the triangle wave output (Fig. 7 Ramp-Bo) by the waveform generator when the mode signal represents the adjusting mode (determined by 112 ). (For example: Par. 21-28 and 53-57)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include the frequency is a half of the frequency of the triangle wave output by the waveform generator when the mode signal represents the adjusting mode, as taught by Zhao to provide optimal performance across the full wide operational range.	
	Regarding claim 6, Houston teaches (Figures 1-4 and 14) the apparatus claim above with respect to claim 1. Claim 6 teaches the same/similar limitations and rejected under the same grounds.

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al US 2016/0105110 in view of Zhao et al. US 2020/0266702 and further in view of Moussaoui US 2010/0085028.
	Regarding claims 3 and 8, Houston teaches (Figures 1-4 and 14) a regulator.
	Houston does not teach wherein levels of the plurality of triangle waves have a same slope. 
	Moussaoui teaches (Figures 1-4) wherein levels of the plurality of triangle waves have a same slope (Fig. 4). (For example: Par. 118-23)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include t wherein levels of the plurality of triangle waves have a same slope, as taught by Moussaoui to avoids the overshoot and undershoot voltage problems.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al US 2016/0105110 in view of Zhao et al. US 2020/0266702 and further in view of Prexl et al. US 7518346.
	Regarding claims 5 and 10, Houston teaches (Figures 1-4 and 14) wherein the adjusting mode comprises a buck conversion mode (Buck) and a boost conversion mode (Boost), and the amplitude of the triangle wave output (VR2) by the waveform generator when the mode signal represents the buck-boost mode (Buck-boost) is a sum of the amplitude of the triangle wave output by the waveform generator when the mode signal represents the buck conversion mode and the amplitude of the triangle wave output by the waveform generator when the mode signal represents the boost conversion mode (Fig. 14 par. 116 ). (For example: Par. 17-19, 22-35 and  115-119)
	Houston does not teach  the level of the triangle wave when the mode signal represents the buck conversion mode is lower than the level of the triangle wave when the mode signal represents the boost conversion mode.
	Prexl teaches (Figures 1-3 and 6) the level of the triangle wave when the mode signal represents the buck conversion mode (Fig. 3 at comp. 1, buck ramp, par. Col. 3 lines 54-67) is lower than the level of the triangle wave when the mode signal represents the boost conversion mode (Fig. 3 at comp 2b, boost ramp). (For example: Col. 3 lines 50-67 and Col. 4)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include the level of the triangle wave when the mode signal represents the buck conversion mode is lower than the level of the triangle wave when the mode signal represents the boost conversion mode, as taught by Prexl to avoid the reduced efficiency in buck-boost operation(see Background).
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
	Applicant argued that “Based on the result estimated by using time marks shown in above figure, in Zhao, only the scale of the timelines in the FIGs. 2-4 is different from each other, but the frequency of the RAMPBU used in the buck or boost mode of operation is substantially equal to the frequency of the RAMP_BU used in the buck-boost mode.”. However, at it is clear shown in Figures 3 and 4 or  Zhao the X axis of figure 3 is microseconds and of figure 4 is milliseconds. Therefore, a person having ordinary skill in the art would determine that the Ramp signals is Figure are a lot faster than the Ramps signals in Figure 4 making the frequency faster in figure 3 at least.
	Applicant argued that “As mentioned above, Houston and Zhao do not disclose all the claim limitations of claim 1. Moreover, Houston and Zhao both recite the frequency of the ramp signal used in a buck or boost mode of operation is substantially equal to the frequency of that used in a buck-boost mode. Therefore, even if, assuming arguendo, Houston and Zhao were combinable, the alleged combination would still fail to make the claimed invention obvious”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Houston teaches to control a buckboost converter with ramp signals and said ramp signal can be changed including their amplitude. Zhao reference is another buckboost converter which also uses ramp signal to control the conveter but in Zhao the ramp signal can change frequency as shown in Figures 2-4. A person having ordinary skill in the art would make said combination to enable ramp signal that change in amplitude and frequency and reduce output voltage fluctuation during operation.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838